DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of the third doghouse bodies in claim 4 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christophers + Partner GbR (DE 202008014558, hereinafter “Christophers”, machine translation attached).
Regarding claim 1, Christophers discloses a splitable modular doghouse (paragraph [0001] of machine translation), comprising: a first doghouse body (10), a second doghouse body (10), and locking assemblies (connectors, see Figs. 4a, 4b, 5, and 6, paragraph [0037]); wherein a side of the first doghouse body is operatively and detachably connected to a side of the second doghouse body through the locking assemblies (For example shown in Fig. 11). 
Regarding claim 3, Christophers discloses a splitable modular doghouse (paragraph [0001] of machine translation), comprising: a first doghouse body (10), a second doghouse body (10), and at least one third doghouse body (10); wherein a side of the first doghouse body and a first side of the at least one third doghouse body, as well as a side of the second doghouse body and a second side of the at least one third doghouse body, are operatively and detachably connected through locking assemblies (connectors, see Figs. 4a, 4b, 5, 6, and for example 11, paragraph [0037]).
Regarding claim 4, Christophers discloses wherein the at least one third doghouse body (10) comprise a plurality of the third doghouse bodies (10), a side of each of the plurality of third doghouse bodies is operatively and detachably connected to another side of another of the plurality of third doghouse bodies through the locking assemblies (connectors, see Figs. 4a, 4b, 5, 6, and for example 11, paragraph [0037]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christophers + Partner GbR (DE 202008014558, hereinafter “Christophers”, machine translation attached) in view of Jee et al. (US 10590671).
Regarding claim 2, Christophers does not explicitly teach wherein a top part of a sidewall of the first doghouse body is provided with a first boss, and a bottom part of a sidewall of the second doghouse body is provided with a second boss, and the first boss is located just above the second boss. 
Jee et al. teaches a top part of a sidewall of the first doghouse body is provided with a first boss (portion of (1410) that includes (1420)), and a bottom part of a sidewall of the second doghouse body is provided with a second boss (portion of (1412) that includes (1418)), and the first boss is located just above the second boss (Fig. 14, col. 15, lines 28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splitable modular doghouse of Christophers with a first boss and a second boss and having the first boss located just above the second boss as is taught in Jee et al. in order to provide a tighter fit for the two components once a fastener is included and allows for interchangeable doghouse bodies (Jee et al.: col. 15, lines 20-22).  
Regarding claim 5, Christophers does not explicitly teach wherein a top part of a sidewall of the first doghouse body is provided with a first boss, and a bottom part of a sidewall of the second doghouse body is provided with a second boss, a bottom part of a first sidewall of the at least one third doghouse body is provided with a second boss, a top part of a second sidewall of the at least one third doghouse body is provided with a first boss, the first boss of the first doghouse body is located just above the second boss of the at least one third doghouse body, and the first boss of the at least one third doghouse body is located just above the second boss of the second doghouse body.
Jee et al. teaches a top part of a sidewall of the first doghouse body is provided with a first boss (portion of (1410) that includes (1420)), and a bottom part of a sidewall of the second doghouse body is provided with a second boss (portion of (1412) that includes (1418)), and the first boss is located just above the second boss (Fig. 14, col. 15, lines 28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splitable modular doghouse of Christophers with a first boss and a second boss and having the first boss located just above the second boss as is taught in Jee et al. in order to provide a tighter fit for the two components once a fastener is included and allows for interchangeable doghouse bodies (Jee et al.: col. 15, lines 20-22). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splitable modular doghouse of Christophers modified by Jee et al. by providing the at least one third doghouse body using the connection components from the first and second doghouse body as taught by Jee et al. to provide the connection configuration for the middle doghouse body portions such as shown in Fig. 11 of Christophers. 
Claims 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Christophers + Partner GbR (DE 202008014558, hereinafter “Christophers”, machine translation attached) in view of Jee et al. (US 10590671) and further in view of Burnett (US 4592579).
Regarding claim 6, Christophers as modified by Jee et al. does not explicitly disclose wherein each of the locking assemblies comprises: a snap member, a lock member, and two snap rings; the snap member and a first snap ring of the two snap rings are both disposed on the first boss, the snap member is engaged with the first snap ring; the lock member and a second  snap ring of the two snap rings are both disposed on the second boss, the lock member is engaged with the second snap ring, and the snap member is engaged with the lock member.
Burnett teaches each of the locking assemblies comprises: a snap member (44), a lock member (43), and two snap rings (63); the snap member and a first snap ring of the two snap rings are both disposed on the first boss (6a), the snap member is engaged with the first snap ring; the lock member and a second snap ring of the two snap rings are both disposed on the second boss (5a), the lock member is engaged with the second snap ring, and the snap member is engaged with the lock member (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splitable modular doghouse of Christophers modified by Jee et al. to include a snap member, a lock member, and two snap rings as the locking assemblies as taught by Burnett in order to provide a seal for two joining members having holes therein (Burnett: abstract).
Regarding claim 7, Christophers as modified by Jee et al. and Burnett teaches (references to Burnett) wherein the first boss is provided with a first through-groove (6a and through-groove within (6a)), the second boss is provided with a second through-groove (5a and through-groove within (5a)), and the first through-groove is aligned with the second through-groove (Fig.3); wherein an upper end of the snap member (44) is engaged with and positionally limited by an upper surface of the first boss (6a) (Fig. 3 shows that (44) cannot move past (6a)), a lower end of the snap member extends into the first through-groove, a lower end of the first snap ring is engaged with and positionally limited by a lower surface of the first boss, and an upper end of the first snap ring extends into the first through-groove and is snapped with the lower end of the snap member (Figs. 6 and 9 show the snap ring connections); wherein an upper end of the lock member (43) is engaged with the snap member, a middle part of the lock member is engaged with and positionally limited by an upper surface of the second boss, a lower end of the lock member extends into the second through-groove, a lower end of the second snap ring is engaged with and positionally limited by a lower surface of the second boss, and an upper end of the second snap ring extends into the second through-groove and is snapped with the lower end of the lock member (Figs 3, 6, and 9 show the lock member engaged with the snap ring and second boss). Please note upper and lower are shown in Burnett flipped as described. 
Regarding claim 8, Christophers as modified by Jee et al. and Burnett teaches (references to Burnett) wherein the lock member (43) comprises a first lock portion (52) and a second lock portion (52) sequentially connected along a direction from top to bottom, an upper end of the second lock portion is engaged with and positionally limited by the upper surface of the second boss (5a), a lower end of the second lock portion extends into the second through-groove, the upper end of the second snap ring is snapped with the lower end of the second lock portion (Fig. 6 shows the snap ring snaps with the lower end of the second lock portion once entered into the snap member), and the first lock portion (52) extends into the snap member (44) and is engaged with the snap member (63).
Regarding claim 11, Christophers as modified by Jee et al. does not explicitly disclose wherein each of the locking assemblies comprises: a snap member, a lock member, and two snap rings; the snap member and a first snap ring of the two snap rings are both disposed on the first boss, the snap member is engaged with the first snap ring; the lock member and a second snap ring of the two snap rings are both disposed on the second boss, the lock member is engaged with the second snap ring, and the snap member is engaged with the lock member.
Burnett teaches each of the locking assemblies comprises: a snap member (44), a lock member (43), and two snap rings (63); the snap member and a first snap ring of the two snap rings are both disposed on the first boss (6a), the snap member is engaged with the first snap ring; the lock member and a second snap ring of the two snap rings are both disposed on the second boss (5a), the lock member is engaged with the second snap ring, and the snap member is engaged with the lock member (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splitable modular doghouse of Christophers modified by Jee et al. to include a snap member, a lock member, and two snap rings as the locking assemblies as taught by Burnett in order to provide a seal for two joining members having holes therein (Burnett: abstract).
Regarding claim 12, Christophers as modified by Jee et al. and Burnett teaches (references to Burnett) wherein the first boss is provided with a first through-groove (6a and through-groove within (6a)), the second boss is provided with a second through-groove (5a and through-groove within (5a)), and the first through-groove is aligned with the second through-groove (Fig.3); wherein an upper end of the snap member (44) is engaged with and positionally limited by an upper surface of the first boss (6a) (Fig. 3 shows that (44) cannot move past (6a)), a lower end of the snap member extends into the first through-groove, a lower end of the first snap ring is engaged with and positionally limited by a lower surface of the first boss, and an upper end of the first snap ring extends into the first through-groove and is snapped with the lower end of the snap member (Figs. 6 and 9 show the snap ring connections); wherein an upper end of the lock member (43) is engaged with the snap member, a middle part of the lock member is engaged with and positionally limited by an upper surface of the second boss, a lower end of the lock member extends into the second through-groove, a lower end of the second snap ring is engaged with and positionally limited by a lower surface of the second boss, and an upper end of the second snap ring extends into the second through-groove and is snapped with the lower end of the lock member (Figs 3, 6, and 9 show the lock member engaged with the snap ring and second boss). Please note upper and lower are shown in Burnett flipped as described.
Regarding claim 13, Christophers as modified by Jee et al. and Burnett teaches (references to Burnett) wherein the lock member (43) comprises a first lock portion (52) and a second lock portion (52) sequentially connected along a direction from top to bottom, an upper end of the second lock portion is engaged with and positionally limited by the upper surface of the second boss (5a), a lower end of the second lock portion extends into the second through-groove, the upper end of the second snap ring is snapped with the lower end of the second lock portion (Fig. 6 shows the snap ring snaps with the lower end of the second lock portion once entered into the snap member), and the first lock portion (52) extends into the snap member (44) and is engaged with the snap member (63).
Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christophers + Partner GbR (DE 202008014558, hereinafter “Christophers”, machine translation attached) in view of Jee et al. (US 10590671) and Burnett (US 4592579), and in further view of Silverman (US 2008/0236510).
Regarding claim 9, Christophers as modified by Jee et al. and Burnett teaches (references to Burnett) wherein a first groove (groove within (6a)) is opposite a second groove (groove within (5a)) (see Fig. 3).
Christophers as modified by Jee et al. and Burnett does not explicitly teach wherein the lower surface of the first boss at a periphery of the first through-groove is formed with a first groove, and the upper surface of the second boss at a periphery of the second through-groove is formed with a second groove, the lower end of the first snap ring is disposed in the first groove, and the upper end of the second lock portion is disposed in the second groove.
Silverman teaches a boss at a periphery of a through-groove is formed with a groove, the lower end of the first snap ring is disposed in the groove, and the upper end of the second lock portion is disposed in the second groove (paragraphs [0032]-[0033] discuss the utilization of mechanical fasteners such as spring-loaded detents (snap rings) that can be positioned within beveled, chamfered, or rounded edges of a component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified splitable modular doghouse of Christophers modified by Jee et al. and Burnett with bevels or rounded edges as is taught by Silverman in order to facilitate fabrication and the intended use (Silverman: paragraph [0033]). 
Regarding claim 10, Christophers as modified by Jee et al., Burnett, and Silverman teaches (references to Burnett) wherein two sides of an inner circumferential wall of the snap member (44) are provided with two stopping plates (72) respectively, a through cavity is formed between the two stopping plates (See Fig. 7A), a middle part of the upper end of the second lock portion is provided with a protruding neck, the protruding neck passes through the through cavity, and the first lock portion is positionally limited by the stopping plates (Fig. 9 shows the positionally limited first lock portion (52).
Regarding claim 14, Christophers as modified by Jee et al. and Burnett teaches (references to Burnett) wherein a first groove (groove within (6a)) is opposite a second groove (groove within (5a)) (see Fig. 3).
Christophers as modified by Jee et al. and Burnett does not explicitly teach wherein the lower surface of the first boss at a periphery of the first through-groove is formed with a first groove, and the upper surface of the second boss at a periphery of the second through-groove is formed with a second groove, the lower end of the first snap ring is disposed in the first groove, and the upper end of the second lock portion is disposed in the second groove.
Silverman teaches a boss at a periphery of a through-groove is formed with a groove, the lower end of the first snap ring is disposed in the groove, and the upper end of the second lock portion is disposed in the second groove (paragraphs [0032]-[0033] discuss the utilization of mechanical fasteners such as spring-loaded detents (snap rings) that can be positioned within beveled, chamfered, or rounded edges of a component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified splitable modular doghouse of Christophers modified by Jee et al. and Burnett with bevels or rounded edges as is taught by Silverman in order to facilitate fabrication and the intended use (Silverman: paragraph [0033]). 
Regarding claim 15, Christophers as modified by Jee et al., Burnett, and Silverman teaches (references to Burnett) wherein two sides of an inner circumferential wall of the snap member (44) are provided with two stopping plates (72) respectively, a through cavity is formed between the two stopping plates (See Fig. 7A), a middle part of the upper end of the second lock portion is provided with a protruding neck, the protruding neck passes through the through cavity, and the first lock portion is positionally limited by the stopping plates (Fig. 9 shows the positionally limited first lock portion (52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dykes, Jr. (US 20160116213), Zemet (US 2018/0092329), Rosenberger (US 4966097), and Askins (US 5727502) teach modular dog homes. Jempolsky (US 6189490) teaches a locking system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643